DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
 “perforatating” in claim 11 should read --perforating--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the second sheet metal strip”. It is noted that claim 5 becomes indefinite and lacks sufficient antecedent basis when one selects a second alternate limitation in claim 4, which includes elements “a first second sheet metal strip” and “a second second sheet metal strip”.
For examination purposes, claim 4 is construed as requiring the first alternate limitation “wherein the at least one rib insert in one of the fluid chambers or in both fluid chambers is formed by a second sheet metal strip”, for proper antecedent basis in claim 5.
Claims 12 and 13 recites the limitation "the punching out of the cutout" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “providing the cutout” in claim 11 are construed as --punching out the cutout--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras (US PGPub No. 2016/0054075).
Regarding claim 1, Taras (Fig. 7-9) discloses a flat tube comprising:
a web (40, Fig. 9); and
a wall made of a shaped first sheet metal strip (sheet 410), which forms two fluid chambers (106, 206),
wherein the two fluid chambers are arranged spaced apart from one another (chambers 106 and 206 are separated by the web 40),
wherein the two fluid chambers are connected, spaced apart from one another, by the web (see Fig. 9),
wherein the flat tube has two tube ends in its tube longitudinal direction, and wherein the web has a recess via a cutout at at least one tube end (the sheet 410 that forms the flat tube in Fig. 9 has notches 412 as each distal end of the sheet 410, see Fig. 3 and paragraph 0027).
Regarding claim 2, Taras further discloses wherein the web has a recess at both tube ends via the cutout (notches 412 are at each distal end of the sheet 410, see paragraph 0027).
Regarding claim 3, Taras further discloses wherein a rib insert (420, 422, Fig. 7) is disposed in at least one of the fluid chambers or in both fluid chambers (the fins 420 and 422 are respectively in chambers 106 and 206, Fig. 9).
Regarding claim 4, Taras further discloses wherein the at least one rib insert in one of the fluid chambers or in both fluid chambers is formed by a second sheet metal strip (fin 420 is formed by a separate sheet of material placed on top of sheet 410, see paragraph 0032), or wherein one of the two rib inserts is formed by a first second sheet metal strip and the other of the two rib inserts is formed by a second second sheet metal strip.
Regarding claim 6, Taras further discloses wherein the web (40) is formed from one layer of the first sheet metal strip (the web 40 is formed from one layer of the sheet 410) or from two layers of the first sheet metal strip.
Regarding claim 7, Taras further discloses wherein the first sheet metal strip has two longitudinal side edges (edge 429 in each chamber 106 and 206, one shown in Fig. 10), wherein the two longitudinal side edges are connected in a sealed manner in the region of a fluid chamber (the edges are sealed with the sheet 410 on bottom side of the chambers 106 and 206).
Regarding claim 8, Taras further discloses wherein the first sheet metal strip has two longitudinal side edges, wherein each of the two longitudinal side edges (edge 429 in each chamber 106 and 206, one shown in Fig. 10) in a central region of the first sheet metal strip adjacent to the web (the edges are in a central region of the sheet 410 between chambers 106 and 206 and adjacent the web 40) are connected in a sealed manner to the central region of the first sheet metal strip (the edges are sealed with the sheet 410 central region between the chambers 106 and 206 in Fig. 9).
Regarding claim 9, Taras further discloses wherein the web is formed substantially flat (see Fig. 9).
Regarding claim 10, Taras further discloses wherein the first sheet metal strip is prestamped and/or perforated in the region of at least one tube end and/or in the region of at least one cutout (“and/or” in this claim is interpreted as “at least one of”, and Taras discloses that notches 412 and slots 414 are prestamped before bending the sheet to form the tube, see paragraph 0027 and Fig. 15. Further, the “prestamped and/or perforated” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “prestamped and/or perforated” does not imply a distinct structure to the “first sheet metal strip” itself).
Regarding claim 14, Taras further discloses a heat exchanger comprising at least one flat tube according to claim 1 (a heat exchanger in Figs. 1 and 2 having the tube segments 106 and 206).
Regarding claim 15, Taras further discloses wherein at least one collecting box (manifolds 102 and 202) with a tube sheet (cylindrical wall of the manifolds 102 and 202) is provided, wherein the tube sheet has a series of openings (openings in the manifolds that allows insertion of the first and second tube segments 106 and 206, paragraph 0027), and wherein a separate opening is provided for each fluid chamber (the openings are separate for first and second tube segments 106 and 206).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras (US PGPub No. 2016/0054075) in view of Higashiyama (JP 2010008018 A).
Regarding claim 5, Taras fails to disclose wherein the second sheet metal strip extends along the web from one fluid chamber to the other fluid chamber.
Higashiyama (Fig. 6) discloses wherein the second sheet metal strip (fin 22) extends along the web from one fluid chamber to the other fluid chamber (the fin 22 has a portion 29A extends along the web from left flow portion 21 to right flow portion 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the second sheet metal strip (fin 22) extends along the web from one fluid chamber to the other fluid chamber in Taras as taught by Higashiyama in order to prevent movement of the fins within the chambers 106 and 206.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras (US PGPub No. 2016/0054075) in view of Martins (EP 0757218 A1).
Regarding claim 11, Taras further discloses a method for producing a flat tube according to claim 1, the method comprising: stamping or perforating the first sheet metal strip before shaping (stamping the slots 414 in step 502 in Fig. 15 before bending the sheet in step 506).
Taras fails to disclose providing (punching out as construed in the 112(b) rejection) the cutout and/or one tube end after the stamping or perforating.
Martins discloses the cuts 26 may be made on the blank before folding or the blank already folded (paragraph 0037 of the translation).
Taras further disclose that notches 412 define how deep first tube segment 106 and second tube segment 206 can be inserted into manifolds 102, 104, 202 and 204; and the sheet 410 is stamped or punched to define a notch 412 (paragraph 0027).
Therefore, the punching out the cutout and/or one tube end can be provided as a final step of the manufacturing of the flat tube in order for flexibility of different tube depths required inside the manifolds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cutout and/or one tube end after the stamping or perforating in Taras as taught by Martins in order for flexibility of different tube depths required inside the manifolds.
Regarding claim 12, Taras as modified further discloses wherein the punching out of the cutout takes place after the shaping of the first sheet metal strip and/or after the closing of the two fluid chambers (the modification of Taras above has the punching out of the cutout performed as a final step, which is after the sheet 410 is bent into two chambers 106 and 206).
Regarding claim 13, Taras as modified further discloses wherein the punching out of the cutout takes place after the sealing of the two fluid chambers by soldering, welding, or gluing (the modification of Taras above has the punching out of the cutout performed as a final step, which is after the sheet 410 is bent and brazed in step 508 of Fig. 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763